Babnes, J.
The circuit court found that the deed executed by Doolittle to the J. L. Gates Land, Company was executed and delivered for the purpose of inducing the said company “to rely upon it, and to refrain from bringing suit or making further demand upon said Doolittle with reference to. the title of said land.” Eurther, “that plaintiff, knowing all the facts about the execution of the deed to the Gates Land Company by said Doolittle, kept her deed from the record and refrained from in any way informing the Gates Land Company of her claim, for the purpose of inducing the Gales Land Company to rely upon its deed from said Doolittle until the voidable tax deed upon which plaintiff’s title is based was protected by the three-year statute of limitations.” Also,, “that the acts and conduct of the plaintiff and of her agent have misled the Gates Land Company to its injury and damage ; that, relying on said deed from the defendant Doolittle,, it did not bring an action to set aside the voidable tax deed upon which plaintiff’s title is based, as it would have done within three years of the date of such deed had it not been misled by such acts and course of conduct; that said acts estop the plaintiff, and make it inequitable and unjust that the plaintiff be now permitted to have the benefit of the three-year statute of limitations in protecting her title under said tax deed of May 31, 1901.”
Mr. Doolittle testified that at the time of his correspondence with the Gates Land Company he knew of the passage of ch. 152, Laws of 1901, under which an action in ejectment *59might be maintained against Mm even though he had conveyed the lands, so long as his grantee refrained from recording her deed, and that if the tax deed were shown to be void in such action he would be liable for costs. The facts and circumstances shown demonstrate that both Doolittle and the agent of the plaintiff had a well grounded suspicion that the tax deed could be set aside if an action were brought for that purpose before the expiration of the three years from the date of the recording of the deed. Doolittle’s statement that he claimed no interest in the land did not necessarily mean that, he had conveyed it away. It would have been an easy matter for him to say so if this were the impression he intended to. convey. It was an entirely reasonable conclusion for the Gates Land Company to draw that Doolittle considered his-deed void and did not wish to run any risk of being sued in ejectment and mulcted in costs, and that he disclaimed interest for this reason. The conclusion is irresistible that the-thing wished and kopéd for by Doolittle and Williams happened, and that was that the Gates Land Company should be lulled into security by the Doolittle deed and should refrain, from taking any steps to declare void a deed which was voidable, until such time as the statute graciously intervened to save them from an embarrassing situation. The plaintiff, with knowledge of what transpired between Doolittle and the-Gates Land Company, carefully refrained from putting her deed on record while the statute was supposed to be running, and prudently refrained from going into possession of the-lands or paying any taxes thereon or doing anything else that might arouse a suspicion on the part of the Gates Land-Company that some hostile claim was being made.
Doolittle was not a tona fide purchaser of the land. Gould v. Sullivan, 84 Wis. 659, 54 N. W. 1013; Brown v. Cohn, 95 Wis. 90, 69 N. W. 71. Plaintiff knew she was purchasing a questionable title from Doolittle, if she paid any attention to. it at all. She got what Doolittle had — nothing more and. *60nothing less. He had.practically nothing except by the grace ■of the statute of limitations, and both Doolittle and the plaintiff apparently intended to nurse things along as best they might so as to create the impression with the Gates Land Gomr pany that it had nothing to worry over in reference h> its title, and at the same time yield nothing that would prevent the plaintiff from claiming the benefit of the statute if the Gates Land Company were lulled into security. In fact Mr. Doolittle testified that his purpose was to make such a ■deed as would satisfy the Gates Land Company and at the same time do nothing that would work to the detriment of his grantee, W illiams, or prevent the statute from running on the tax deed, and he says he did so because he did not wish to render himself liable to- the plaintiff under his special warranty deed and at the same time wanted to prevent the Gates Land Company from bringing a suit and securing a judgment against him for costs.
The trial court held that the plaintiff was estopped from ■claiming any benefit from the statute of limitations. We are unable to concur in this view although it finds support in some ■of the decided cases. Ro good reason is apparent why this statute should not be here applied in the’ same way that such .statutes generally are. It has been repeatedly held that the application of a statute of limitations cannot be avoided by ■showing facts that might ordinarily constitute an estoppel in pais. Boyd v. Mut. F. Asso. 116 Wis. 155, 90 N. W. 1086, 94 N. W. 171; Pielsch v. Milbrath, 123 Wis. 647, 101 N. W. 388, 102 N. W. 342; Guile v. La Crosse G. & E. Co. 145 Wis. 157, 130 N. W. 234.
But while we do not agree as to the ground iipon which the ■decision was based, we think the conclusion reached was correct and. that the facts found by the court estop the plaintiff from claiming or asserting any title under her deed as against the Gates Land Company. Doolittle and Williams, by their acts and their conduct, intended to and did mislead the Gates *61Land Company to its detriment and to their benefit. They were silent when they should have spoken and should not be permitted to profit by the artifice adopted. There are many cases in this court where parties have been held estopped and where the facts constituting the estoppel were by no means as strong as they are here. Two Rivers Mfg. Co. v. Day, 102 Wis. 328, 78 N. W. 440; Kingman v. Graham, 51 Wis. 232, 8 N. W. 181; Marling v. Nommensen, 127 Wis. 363, 106 N. W. 844; Loizeaux v. Fremder, 123 Wis. 193, 101 N. W. 423; McCord v. Hill, 117 Wis. 306, 94 N. W. 65. The estoppel should be held to apply to the plaintiff as well as to Doolittle. Wis. O. L. Co. v. Laursen, 126 Wis. 484, 105 N. W. 906; Lyndon L. Co. v. Sawyer, 135 Wis. 525, 116 E. W. 255; Kaehler v. Dobberpuhl, 56 Wis. 480, 14 N. W. 644; Kaehler v. Dobberpuhl, 60 Wis. 256, 18 N. W. 841. There are other considerations which might well preclude the plaintiff from recovering in this action, but they have not been argued and it is unnecessary to discuss them.
By the Gowrt. — Judgment affirmed.